                                                                       1



 1                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,      )
 3                Plaintiff,        ) Case No.2:19-cr-064-APG-NJK
                                    )
 4        vs.                       )
                                    )        ORDER TEMPORARILY
 5   KING ISAAC UMOREN,             )         UNSEALING NOTES
                  Defendant.        )
 6

 7      On 4-26-2021, Heather K. Newman, Court Reporter, received a

 8 Transcript Order form requesting the transcript of a Motion

 9 Hearing, in which a portion of the hearing was sealed, held on

10 3-17-2021, from Mace Yampolsky.

11      IT IS THE ORDER OF THE COURT the sealed portion the

12 transcript shall be unsealed for the limited purpose of

13 providing a copy of the transcript as requested by Mace

14 Yampolsky.

15      IT IS FURTHER ORDERED that the sealed transcript shall

16 thereafter be resealed, and a certified copy of the transcript

17 be delivered to the Clerk pursuant to 28, U.S.C., Section

18 753(b), until further order of this Court.

19      IT IS FURTHER ORDERED that the receiving party shall not

20 disclose the sealed contents of the transcript of the

21 proceedings to anyone other than the representatives of the

22 parties directly concerned with this case.

23        DATED this   30th    day of    April    , 2021.

24

25                                      ANDREW P. GORDON
                                        United States District Judge
